Citation Nr: 1125380	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim of entitlement to non-service-connected death pension benefits.

2.  Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from December 1941 to April 1942, was a prisoner of war (POW) from April to October 1942, had recognized guerilla service from October 1944 to November 1945, and had regular Philippine Army service in November 1945.  He died in February 1970.  The appellant has identified herself as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that, in an April 1971 rating decision, the RO denied the appellant's claim of entitlement to non-service-connected death pension benefits.  The appellant did not appeal this decision and it became final.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971), currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to non-service-connected death pension benefits is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, new and material evidence has been submitted to reopen the appellant's previously denied claim of entitlement to non-service-connected death pension benefits.  The Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


FINDINGS OF FACT

1.  In April 1971, the RO denied the appellant's claim of entitlement to non-service-connected death pension benefits.

2.  The evidence submitted since April 1971 relates to an unestablished fact necessary to substantiate the claim of entitlement to non-service-connected death pension benefits because it suggests that the Veteran could have qualifying active service in the Regular Philippine Scouts.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971), currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted since the April 1971 rating decision in support of the claim of entitlement to non-service-connected death pension benefits is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that she has submitted new and material evidence sufficient to reopen her previously denied claim of entitlement to non-service-connected (NSC) death pension benefits.  She specifically contends that additional information she provided concerning the Veteran's active service, to include an August 2008 "Certification" from the Armed Forces of the Philippines, Office of the Adjutant General, constituted new and material evidence to reopen this claim.

In April 1971, the RO denied, in pertinent part, the appellant's claim of entitlement to NSC death pension benefits.  The RO stated that, because the Veteran only had active service in the Philippine Army and recognized guerillas, the appellant was not entitled to NSC death pension benefits.  Thus, the claim was denied.  The appellant did not initiate an appeal of the April 1971 RO decision and it became final.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971), currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010). 

The claim of entitlement to NSC death pension benefits to may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed her application to reopen this claim in statements on a VA Form 21-534 which was date-stamped as received by the RO on September 22, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the appellant's application to reopen the previously denied claim of entitlement to NSC death pension benefits, new evidence submitted since the April 1971 RO decision consists of an August 2008 "Certification" from the Armed Forces of the Philippines, Office of the Adjutant General, a copy of a November 1945 "Affidavit of Philippine Army Personnel," and the appellant's lay statements.  The Board notes initially that the a copy of the November 1945 "Affidavit of Philippine Army Personnel" was included in an envelope for service personnel records which was date-stamped as received by the RO on November 29, 1957.  Thus, the Board finds that the "Affidavit of Philippine Army Personnel" was of record at the time of the April 1971 rating decision and the newly submitted (and barely legible) copy of this document is duplicative evidence.  The Board also notes that the "Certification" from the Armed Forces of the Philippines, Office of the Adjutant General, and the appellant's lay statements were not considered previously by the RO in April 1971.  The newly submitted evidence is to the effect that, contrary to the certification in the Veteran's claims file received from the relevant service department (in this case, the U.S. Army) in November 1957, the Veteran, in fact, had active service in the Regular Philippine Scouts and other active service in the U.S. Armed Forces in the Far East (USAFFE) during World War II which qualifies the appellant for NSC death pension benefits as his surviving spouse.

With respect to the appellant's application to reopen her previously denied claim of entitlement to NSC death pension benefits, the Board notes that the evidence which was of record in April 1971 showed that, because the Veteran lacked qualifying active service in the Regular Philippine Scouts, the appellant was not entitled to NSC death pension benefits.  It appears that the evidence of record in April 1971 included a copy of the November 1945 "Affidavit of Philippine Army Personnel" because that affidavit was included in an envelope of service personnel records date-stamped as received by the RO in November 1957.  It also appears that a copy of the November 1945 "Affidavit of Philippine Army Personnel" was submitted to the service department for verification of the Veteran's active service in 1957.  The August 2008 "Certification" from the Armed Forces of the Philippines, Office of the Adjutant General clearly was not of record in April 1971 and was not submitted previously to the service department because it was not received by VA until 2008, several decades after verification of the Veteran's active service was obtained in 1957.  The Board notes in this regard that, during the pendency of the appellant's currently appealed claim, it appears that the RO attempted to obtain an updated verification of the Veteran's active service from the U.S. Army in a request dated on September 23, 2008.  Copies of the RO's request for updated verification of the Veteran's active service were included in the claims file.  There is no record of a response from the service department (or other appropriate Federal records repository) concerning this request, however.  Thus, it is unclear whether the newly submitted evidence was forwarded to the service department for updated verification of the Veteran's active service during the pendency of the appellant's currently appealed claim.  The newly submitted evidence suggests that the Veteran could have qualifying active service such that the appellant could be entitled to NSC death pension benefits.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since April 1971 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of entitlement to NSC death pension benefits and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of entitlement to NSC death pension benefits is reopened.

The Board does not hold in this decision, nor does it intend to suggest, that the Veteran had qualifying active service in the Regular Philippine Scouts such that the appellant is entitled to NSC death pension.  See generally 38 C.F.R. § 3.40 (2010).  The Board's decision in this appeal is limited to a finding that new and material evidence has been received sufficient to reopen the appellant's previously denied claim of entitlement to NSC death pension benefits.


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to non-service-connected (NSC) death pension benefits is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been submitted to reopen the appellant's previously denied claim of entitlement to NSC death pension benefits.  As noted in the Introduction, the Board also finds that additional development is required before the underlying claim can be adjudicated on the merits.  Because the reopened claim of entitlement to NSC death pension benefits is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the appellant on this claim.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), that, in claims where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  In Capellan, the widow of a Filipino Veteran who died at the Battle of Bataan in early 1942 had submitted multiple affidavits attesting to the Veteran's active service in the U.S. Armed Forces after the service department had certified that the Veteran had no recognized guerilla service and had not been on active service in the U.S. Armed Forces during World War II.  The Federal Circuit held in Capellan that it was a violation of the VCAA's duty to assist for VA not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit found that "when a claimant submits evidence establishing that the service department's certification was based upon erroneous information, a second certification may be required."  Id., at 1381 (internal quotations omitted).  Further, the Federal Circuit held that VA "shall request verification of service from the service department" when an appellant identified or submitted new information concerning a Veteran's alleged active service and there was no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an appellant.  Id. (citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  The Federal Circuit concluded in Capellan that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  In this regard, the Federal Circuit noted that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 "explicitly require the consideration of all evidence submitted by the claimant."  Id., at 1382.  

The Board observes that the appellant's legal entitlement to NSC death pension benefits depends on whether the Veteran had qualifying active service.  The service department (in this case, the U.S. Army) certified in July 1957 that the Veteran only had recognized guerilla service and service in the New Philippine Scouts.  The relevant regulation provides that service in the Regular Philippine Scouts is included for pension purposes; otherwise, Philippine service (including service in the New Philippine Scouts and/or the Commonwealth Army of the Philippines) is excluded for pension purposes.  See generally 38 C.F.R. § 3.40 (2010).  As noted, the appellant has submitted numerous documents supporting her contention that her late husband had active service in the Regular Philippine Scouts as part of the USAFFE during World War II.  As also noted, there is a request dated on September 23, 2008, which the RO apparently submitted to the U.S. Army, for updated verification of the Veteran's active service.  It is unclear from a review of the claims file, however, whether the newly submitted evidence was included in this request or whether the U.S. Army responded to it.  (It also appears that this request for updated verification of the Veteran's active service may have been submitted to the National Archives and Records Administration (NARA) Pacific Alaska Region (Seattle) Office in Seattle, Washington, in October 2008.)  Given the Federal Circuit's holding in Capellan, and given that the appellant has submitted additional evidence concerning the Veteran's active service after initial service department certification in 1957 that he lacked qualifying active service for NSC death pension purposes, the Board finds that remand is required.

The Board also notes that it is not clear from a review of the claims file whether the appellant is, in fact, the Veteran's surviving spouse for purposes of VA compensation.  The RO specifically noted in the April 1971 rating decision, which denied the appellant's original claim of entitlement to NSC death pension benefits, that no determination had been made by VA about her relationship to the Veteran.  In correspondence date-stamped as received by the RO in November 1974, several years after the Veteran's death, Cristeta Bustamante alleged that the appellant was holding herself out as "a common law wife of my husband, Manuel L. Bustamante."  The RO took no action on this information because, as RO personnel indicated in a note written on this correspondence, no VA benefits had been awarded to the appellant at that time.  The appellant subsequently reported on her September 2008 VA Form 21-534 that she had not remarried since the Veteran's death and was the Veteran's surviving spouse.  Unfortunately, the veracity of the information received by VA in November 1974 and the appellant's subsequent assertions in 2008 regarding her status as the Veteran's surviving spouse cannot be determined from a review of the claims file.  

The Board observes that a surviving spouse is defined as a person of the opposite sex who lived continuously with the Veteran between the date of marriage and the date of death and who has not remarried since the Veteran's death or lived with another person of the opposite sex and held herself out to the public to be the spouse of another person who is not the Veteran since the Veteran's death.  See 38 C.F.R. § 3.50 (2010).  Because the appellant's marital status since the Veteran's death is not clear from a review of the claims file, the Board finds that, on remand, the RO/AMC should determine whether the appellant is entitled to recognition as the Veteran's surviving spouse prior to adjudicating her reopened claim of entitlement to NSC death pension benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with appropriate VCAA notice on her reopened claim of entitlement to non-service-connected (NSC) death pension benefits.  The appellant should be advised specifically that, in November 1974, VA was informed that she was holding herself out to the public as the common law wife of Manuel L. Bustamante.  The appellant also should be advised that she needs to present evidence or argument as to why she believes that she is the Veteran's surviving spouse, to include an explanation of her purported common law marriage to Manuel L. Bustamante.  A copy of this notice letter should be included in the claims file.

2.  Conduct appropriate development, to include a field investigation, if necessary, to determine the appellant's marital status, including whether she remarried since the Veteran's death and/or held herself out in public as the spouse of another person who was not the Veteran at any time since his death.  See 38 C.F.R. § 3.50 (2010).  A copy of all notices sent to the appellant concerning her marital status, and any response(s), should be included in the claims file.  A copy of any field investigation report(s) concerning the appellant's marital status also should be included in the claims file.  A formal finding concerning the appellant's marital status since the Veteran's death also should be prepared and included in the claims file.

3.  If, and only if, the RO/AMC concludes that the appellant has not remarried since the Veteran's death and/or has not held herself out in public as the spouse of another person who is not the Veteran since his death, then contact the relevant service department (in this case, the U.S. Army) and seek updated verification of the Veteran's active service, including his alleged service in the Regular Philippine Scouts while in the U.S. Armed Forces in the Far East in World War II.  Provide a copy of the following document to the service department: "Certification" from the Armed Forces of the Philippines, Office of the Adjutant General, dated in August 2008.  A copy of any request for updated verification of the Veteran's active service, to include any response from the service department to the RO's previous request for updated verification dated on September 23, 2008, and any reply, should be included in the claims file.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, then the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


